Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 1 of 12 Page ID #:1



 1   XAVIER BECERRA
     Attorney General of California
 2   EDWARD H. OCHOA
     Supervising Deputy Attorney General
 3   JOHN W. EVERETT
     Deputy Attorney General
 4   Cal. Bar No. 259481
      600 West Broadway, Suite 1800
 5    San Diego, CA 92101
      P.O. Box 85266
 6    San Diego, CA 92186-5266
      Telephone: (619) 738-9305
 7    Fax: (619) 645-2271
      E-mail: John.Everett@doj.ca.gov
 8   Attorneys for Plaintiffs California Department of
     Toxic Substances Control and the Toxic Substances
 9   Control Account
10                      IN THE UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
14
     CALIFORNIA DEPARTMENT OF                      Case No.:
15   TOXIC SUBSTANCES CONTROL
     and THE TOXIC SUBSTANCES
16   CONTROL ACCOUNT,                                COMPLAINT FOR RECOVERY
                                                     OF RESPONSE COSTS and
17                                       Plaintiffs, DECLARATORY RELIEF
18                v.                               (Comprehensive Environmental
                                                   Response, Compensation, and
19                                                 Liability Act, 42 U.S. C. §§ 9607(a),
     THE FHL FINANCIAL GROUP, a                    9613(b) and (g)(2), and 28 U.S.C. §
20   California corporation,                       2201, and alternative, supplemental
                                                   state law claims
21                                  Defendant.
22
23        Plaintiffs, the California Department of Toxic Substances Control (the
24   “Department”) and the Toxic Substances Control Account (collectively,
25   “Plaintiffs”), allege as follows:
26                            STATEMENT OF THE ACTION
27         1. Plaintiffs make a claim against Defendant The FHL Financial Group, a
28   California corporation, under section 107(a) of the Comprehensive Environmental

                                               1        COMPLAINT FOR RECOVERY OF
                                                        CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 2 of 12 Page ID #:2



 1   Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9607(a), for
 2   the recovery of response costs and interest thereon that Plaintiffs have incurred in
 3   connection with releases and threatened releases of hazardous substances, including
 4   (but not limited to) perchloroethylene (“PCE”), trichloroethylene (“TCE”), carbon
 5   tetrachloride (“CCl4”), benzene, xylenes, acetone, and naphthalene, at or from the
 6   properties at: 7047 and 7051 North Figueroa Street, City of Los Angeles, in the
 7   County of Los Angeles, California, identified by Assessor’s Parcel Number
 8   (“APN”) 5480-012-016 (“the Property”). The Property and the extent of the
 9   hazardous substances contamination that is or has been present at, or has extended
10   from, the Property, are referred to herein as “the Site.”
11         2. Plaintiffs further make a claim, under 28 U.S.C. § 2201 and section
12   113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), for a declaratory judgment that
13   Defendant is jointly and severally liable to Plaintiffs for the response costs they
14   have incurred and will incur in responding to releases and threatened releases of
15   hazardous substances at or from the Site.
16         3. Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Plaintiffs
17   make an alternative claim for the recovery of response costs and interest thereon
18   pursuant to California’s Hazardous Substances Account Act (HSAA), California
19   Health and Safety Code section 25300 et seq.
20         4. Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Plaintiffs also
21   make an alternative claim for a declaratory judgment that Defendant is liable to
22   Plaintiffs, pursuant to section 25363 of the HSAA, for the response costs they have
23   incurred and will incur in responding to releases and threatened releases of
24   hazardous substances at or from the Site.
25                            JURISDICTION AND VENUE
26         5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331
27   and 1367, and section 113(b) of CERCLA, 42 U.S.C. § 9613(b). This Court has
28   jurisdiction over the subject matter of the claims made under state law in this action
                                               2       COMPLAINT FOR RECOVERY OF
                                                       CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 3 of 12 Page ID #:3



 1   under 28 U.S.C. §§ 1367(a) (supplemental jurisdiction) and 2201 because the
 2   claims under state law arise out of the same common nucleus of facts as the federal
 3   claims set forth in this Complaint and the state and federal law claims are so
 4   closely-related that they form part of the same case or controversy.
 5          6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and
 6   section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the release or threatened
 7   release of hazardous substances that gives rise to these claims occurred in this
 8   judicial district.
 9                                      PLAINTIFFS
10          7. The Department is a public agency of the State of California, organized
11   and existing under California Health and Safety Code section 58000 et seq.
12   Pursuant to California Health and Safety Code section 25300 et seq., the
13   Department has authority under state law for determining whether there has been a
14   release and/or threatened release of a hazardous substance into the environment and
15   for responding to releases and/or threatened releases of a hazardous substance into
16   the environment.
17          8. The Toxic Substances Control Account, or “State Account,” is an
18   account within the State of California General Fund, established pursuant to section
19   25173.6 of the California Health and Safety Code. Cal. Health & Saf. Code, §§
20   25324, 25173.6. The Director of the Department administers the State Account.
21   The State Account may sue in its own name (Cal. Health & Saf. Code, § 25331),
22   and shall be a party in any action for recovery of costs or expenditures incurred
23   from the state account pursuant to the Hazardous Substances Account Act. Cal.
24   Health & Saf. Code, § 25361(a).
25                                      DEFENDANT
26          9. Defendant The FHL Financial Group (“FHL”) is a California
27   corporation. The Department is informed and believes, and thereon alleges, that
28   FHL has its principal place of business at 23422 Mill Creek Drive, Suite 120,
                                              3       COMPLAINT FOR RECOVERY OF
                                                      CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 4 of 12 Page ID #:4



 1   Laguna Hills, California 92654. FHL acquired ownership of the Site via
 2   foreclosure in January 2008, after the previous property owner, Lowell Industries,
 3   Inc., failed to repay a loan secured through a deed of trust. FHL is the current
 4   “owner” of the Site, as that term is used in CERCLA section 107(a)(1), 42 U.S.C. §
 5   9607(a)(1), and as defined in CERCLA section 101(20)(A), 42 U.S.C. §
 6   9601(20)(A).
 7                              GENERAL ALLEGATIONS
 8         10. From roughly the 1930s until the 1970s, Plaintiffs are informed and
 9   believe that Spence Cleaners operated at the Site as a dry cleaner, and that its
10   operations resulted in the release of hazardous substances into the soil and
11   groundwater. The Site is a “facility,” and there have been “releases of hazardous
12   substances” at the Site. 42 U.S.C. § 9607(a).
13         11. In 2005, the City of Los Angeles identified the Site for nuisance
14   conditions and filed a Notice of Abatement. That same year, Avalon
15   Environmental Consultants (“Avalon”) performed two Limited Phase II Subsurface
16   Site Assessments at the Site to confirm the presence of hazardous substances.
17   Avalon detected PCE in soil and groundwater samples.
18         12. In or around 2006, the Department allocated state funds for the
19   stabilization and remediation of the Site and began performing response activities.
20         13. In July 2006, the Department issued an Imminent and Substantial
21   Endangerment Determination for the Site, finding that PCE concentrations at the
22   Site posed a risk to human health and the environment.
23         14. In February 2007, the Department issued an Imminent and Substantial
24   Endangerment Order (I/SE Order) and a Remedial Action Order for the Site. The
25   Department concluded that the actual or threatened release of PCE, TCE, and CCL4
26   at the Site presented an imminent and substantial endangerment to public health and
27   welfare and to the environment, and directed former property owners Edgar B.
28   Spence III, Diana C. Hyland, and Tom Salgado (the principal of Lowell Industries,
                                               4      COMPLAINT FOR RECOVERY OF
                                                      CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 5 of 12 Page ID #:5



 1   Inc.) to undertake necessary response actions to protect the environment and public
 2   health.
 3           15. In May 2007, the Department caused its consultant, Environmental
 4   Applications, to complete a Soil Vapor Investigation at the Site. A total of 23
 5   different potential chemicals of concern were found in soil vapor samples,
 6   including PCE, TCE, CCl4, benzene, xylenes, acetone, and naphthalene. The
 7   highest PCE concentrations were centered in the northeast area of the Site, near
 8   where dry cleaning operations formerly occurred. Higher levels of TCE and CCl4
 9   were also found in this area. PCE was identified as a chemical of potential concern
10   in the soil, and PCE and TCE were identified as chemicals of potential concern in
11   the perched and water table groundwater.
12           16. Buildings at the Site were demolished in May 2007.
13           17. The Department prepared a Time Critical Removal Action Workplan
14   (TCRAW) in April 2008, wherein it proposed to remove volatile organic compound
15   (VOC) impacted soil vapors from approximately 23,000 square feet of soil at the
16   Site.
17           18. To implement the TCRAW, the Department caused its consultant, URS
18   Corporation (URS), to prepare a Remedial Design and Implementation Plan (RDIP)
19   in July 2008. Therein, URS recommended that the Department proceed with
20   execution of the TCRAW by extracting soil vapor, while continuing to monitor soil
21   vapor and groundwater for chemicals of concern.
22           19. URS amended the RDIP in June 2009 and again in November 2010 to,
23   respectively, add a “dual-phase extraction” component to the soil vapor extraction
24   system and to remove contaminated soil at the Site.
25           20. In January 2011, URS prepared a Removal Action Completion Report
26   documenting the activities undertaken pursuant to the TCRAW. Among other
27   things, the Department: removed approximately 250 pounds of PCE from soil
28   vapor and approximately 600 tons of PCE-impacted soil; backfilled trenches and
                                              5      COMPLAINT FOR RECOVERY OF
                                                     CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 6 of 12 Page ID #:6



 1   auger holes with cement slurry (to reduce contaminant migration); placed an asphalt
 2   “cap” on the surface; monitored soil vapor levels of PCE; and took confirmation
 3   samples from excavated soil areas.
 4         21. In 2012, the Department completed a Human Health Risk Assessment for
 5   the Site. Exposure pathways with health risk estimates higher than accepted
 6   standards were identified for residential “receptors,” including vapor intrusion from
 7   soil and gas, vapor intrusion from groundwater, and groundwater use through tap
 8   water. These same exposure pathways were of concern for commercial workers.
 9   For construction workers, exposure pathways of concern included vapor intrusion
10   into trench air from soil gas and groundwater exposure in trenches.
11         22. Because PCE concentrations in the soil were increasing at certain
12   sampling locations, the Department caused URS to perform additional soil vapor
13   extraction at the Site in 2014.
14         23. The Department has continued to take soil vapor samples and monitor
15   groundwater at the Site. PCE soil vapor levels have been stable in recent years.
16   One groundwater well continues to demonstrate relatively high PCE concentrations,
17   however, and concentrations of PCE in that same well have increased for five
18   consecutive years.
19         24. The Department is in the process of developing a five-year workplan for
20   the Site. The Department also expects to prepare and adopt a Final Remedial
21   Action Plan for the Site, wherein the Department will analyze and select a final
22   remedy for the Site. The Department’s goal is to certify the Site as needing no
23   further action by the year 2024.
24         25. The Department has incurred, and expects to continue to incur, costs of
25   “response,” as that term is defined in CERCLA section 101(25), 42 U.S.C. §
26   9601(25), in taking actions related to the Site. The response actions include, but are
27   not limited to, the following activities:
28         a. Reviewing sampling and analysis;
                                                 6    COMPLAINT FOR RECOVERY OF
                                                      CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 7 of 12 Page ID #:7



 1         b. Performing inspections and preparing reports;
 2         c. Reviewing workplans for investigation and remediation;
 3         d. Conducting Site visits and overseeing field work;
 4         e. Meeting with the potentially responsible part(ies);
 5         f. Complying with the California Environmental Quality Act; and
 6         g. Preparing decision documents regarding site cleanup and monitoring and
 7   implementing additional response actions concerning the Site.
 8         26. Plaintiffs’ outstanding response costs related to the Site as of June 1,
 9   2019 totaled an amount in excess of $2,290,867.47, exclusive of pre-judgment
10   interest. Since that date, Plaintiffs have incurred additional response costs and will
11   continue to incur response costs in the future.
12         27. The Site remains contaminated with hazardous substances, and releases
13   or threatened releases of hazardous substances from the Site into the environment
14   may continue to occur.
15         28. Plaintiffs are informed and believe that FHL has made no effort to market
16   the Property for sale since approximately June 2008. FHL stated in correspondence
17   with the Department that it attempted to market the Property from February 2008
18   through June 2008.
19         29. Plaintiffs are informed and believe that the Property has increased in
20   value since FHL acquired it, and will increase significantly more after the
21   Department completes response activities at the Site and certifies the Site as
22   requiring no further action. Accordingly, Defendant FHL stands to reap substantial
23   financial gains from continuing to hold the Property as an investment, as it has done
24   for more than a decade. Plaintiffs are also informed and believe that FHL continues
25   to profit from the Site by leasing space for advertising billboards.
26         30. The Department sent a payment demand for response costs to FHL on
27   June 7, 2016. FHL refused, and continues to refuse, to pay any portion of
28   Plaintiffs’ response costs.
                                               7       COMPLAINT FOR RECOVERY OF
                                                       CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 8 of 12 Page ID #:8



 1                                 FIRST CLAIM FOR RELIEF
 2                             (Claim for Recovery of Response Costs
 3                 Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a))
 4         31. Plaintiffs re-allege and incorporate by reference the allegations of the
 5   preceding paragraphs 1 through 30 as though fully set forth herein.
 6         32. The Site is a “facility” within the meaning of section 101(9) of CERCLA,
 7   42 U.S.C. § 9601(9), and there have been releases of hazardous substances from the
 8   facility. 42 U.S.C. § 9607(a).
 9         33. FHL is a “person” within the meaning of section 101(21) of CERCLA,
10   42 U.S.C. § 9601(21).
11         34. Plaintiffs are the “State” for purposes of recovery of response costs under
12   section 107(a) of CERCLA, 42 U.S.C. § 9607(a). Pursuant to that section,
13   Plaintiffs may also recover interest on response costs incurred.
14         35. FHL is jointly and severally liable, without regard to fault, pursuant to
15   section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for the response costs that
16   Plaintiffs have incurred, and will incur, in response to the release or threatened
17   release of hazardous substances at or from the Site.
18         36. FHL is an “owner” of the Site, as that term is used in sections 107(a)(1),
19   42 U.S.C. §§ 9607(a)(1). PCE is a hazardous substance within the definition of
20   section 101(14) of CERCLA, 42 U.S.C. § 9601(14).
21         37. The soil at the Site is contaminated with PCE, among other hazardous
22   substances, and this contamination constitutes the release and threatened releases of
23   hazardous substances into the environment within the meaning of section 101(22)
24   of CERCLA, 42 U.S.C. § 9601(22).
25         38. The groundwater at the Site is contaminated with PCE, among other
26   hazardous substances, and this contamination constitutes the release and threatened
27   release of hazardous substances into the environment within the meaning of section
28   101(22) of CERCLA, 42 U.S.C. § 9601(22).
                                               8       COMPLAINT FOR RECOVERY OF
                                                       CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 9 of 12 Page ID #:9



 1           39. Plaintiffs have responded to the release or threatened release of
 2   hazardous substances to the environment at the Site, and they have incurred
 3   response costs, including the costs of oversight and enforcement costs, within the
 4   meaning of section 101(25) of CERCLA, 42 U.S.C. §9601(25).
 5           40. Plaintiffs have incurred costs in responding to the release or threatened
 6   release of hazardous substances at or from the Site in a manner that satisfies the
 7   requirements of section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4), in that the
 8   costs arose from activities that were not inconsistent with the applicable
 9   requirements of the National Contingency Plan, 40 C.F.R. Part 300.
10                                SECOND CLAIM FOR RELIEF
11                             (Claim for Declaratory Relief Pursuant to
12                      Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2))
13           41. Plaintiffs re-allege and incorporate by reference the allegations of the
14   preceding paragraphs 1 through 40 as though fully set forth herein.
15           42. Plaintiffs have incurred and expect to continue to incur response costs
16   related to the release and threatened release of hazardous substances at and from the
17   Site.
18           43. Under section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), Plaintiffs
19   are entitled to a declaratory judgment that FHL is jointly and severally liable in any
20   subsequent action or actions by Plaintiffs to recover any further costs incurred in
21   response to the release and/or threatened release of hazardous substances into the
22   environment at or from the Site.
23                                  THIRD CLAIM FOR RELIEF
24            (In the Alternative, for Recovery of Response Costs Pursuant to the HSAA,
25                           Cal. Health & Saf. Code, §§ 25360-61.)
26           44.   Plaintiffs re-allege and incorporate by reference the allegations of the
27   preceding paragraphs 1 through 43 as though fully set forth herein.
28
                                                9       COMPLAINT FOR RECOVERY OF
                                                        CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 10 of 12 Page ID #:10



  1          45.   Pursuant to the section 25360 of the HSAA, the Department may bring
  2   an action against responsible parties in order to recover all costs of removal and
  3   remedial action incurred in response to a release or threatened release of a
  4   hazardous substance. The State Account may sue in its own name, and it shall be a
  5   party to any action for recovery of costs or expenditures incurred from the state
  6   account pursuant to the Hazardous Substances Account Act. Cal. Health & Saf.
  7   Code, §§ 25331, 25361(a).
  8          46.   PCE is a “hazardous substance” as defined by section 25316 of the
  9   California Health & Safety Code.
 10          47.   The presence of this and other hazardous substances at the Site
 11   constitutes a “release” and threatened releases of hazardous substances as defined
 12   by Health and Safety Code section 25320.
 13          48.   Plaintiffs have incurred costs associated with “response actions,” as
 14   defined in section 25323.3 of the Health & Safety Code, in abating the releases or
 15   threatened releases of hazardous substances at the Site.
 16          49.   FHL is a liable “person” as defined in section 25319 of the Health &
 17   Safety Code.
 18          50.   FHL is liable to Plaintiffs under sections 25360 and 25361 of the
 19   California Health and Safety Code for any costs incurred by Plaintiffs. The amount
 20   of any costs which may be recovered may include interest at the rate provided by
 21   law.
 22                               FOURTH CLAIM FOR RELIEF
 23                            (In the Alternative, for Declaratory Relief
 24                Pursuant to the HSAA, Cal. Health & Saf. Code, §§ 25360, 25363)
 25          51.   Plaintiffs re-allege and incorporate by reference the allegations of the
 26   preceding paragraphs 1 through 50 as though fully set forth herein.
 27
 28
                                               10      COMPLAINT FOR RECOVERY OF
                                                       CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 11 of 12 Page ID #:11



  1            52.    Plaintiffs have incurred and expect to continue to incur response costs
  2   related to the release and threatened release of hazardous substances at and from the
  3   Site.
  4            53.    Pursuant to California Hazardous Substance Control Account Act,
  5   sections 25360 and 25363, Plaintiffs are entitled to a declaratory judgment that
  6   FHL is liable in any subsequent action or actions by Plaintiffs to recover any further
  7   costs incurred in response to the release and/or threatened release of hazardous
  8   substances into the environment at or from the Site.
  9                                    PRAYER FOR RELIEF
 10           WHEREFORE, Plaintiffs pray for relief as follows:
 11           A.     For a judgment that FHL is jointly and severally liable without regard to
 12   fault to Plaintiffs under section 107(a) of CERCLA for all response costs incurred
 13   to date by Plaintiffs as a result of the release and threatened release of hazardous
 14   substances from the Site, in an amount to be proven at trial;
 15           B.     For interest on the above sums as provided under section 107(a) of
 16   CERCLA;
 17           C.     For a declaratory judgment, pursuant to 28 U.S.C. § 2201 and section
 18   113(g)(2) of CERCLA, that FHL is jointly and severally liable without regard to
 19   fault to Plaintiffs for all future response costs incurred by Plaintiffs as a result of the
 20   release and threatened release of hazardous substances at and from the Site;
 21           D.     In the alternative, for a judgment that FHL is liable without regard to
 22   fault to Plaintiffs under sections 25360 and 25363 of the HSAA for all response
 23   costs incurred to date by Plaintiffs as a result of the release and threatened release
 24   of hazardous substances from the Site, in an amount to be proven at trial;
 25           E.     In the alternative, for interest on the above sums as provided for under
 26   section 25360.1 of the HSAA;
 27           F.     In the alternative, for a declaratory judgment, pursuant to sections 25360
 28   and 25363 of the HSAA that FHL is strictly liable to Plaintiffs for all future
                                                  11      COMPLAINT FOR RECOVERY OF
                                                          CERCLA RESPONSE COSTS
Case 8:19-cv-02370-JVS-KES Document 1 Filed 12/09/19 Page 12 of 12 Page ID #:12



  1   response costs incurred by Plaintiffs as a result of the release and threatened release
  2   of hazardous substances at and from the Site;
  3         G.        For enforcement costs, including costs of this suit and attorneys’ fees;
  4   and
  5         H.        For all other relief the Court deems just and appropriate.
  6
  7   Dated: December 9, 2019                           Respectfully submitted,
  8                                                     XAVIER BECERRA
                                                        Attorney General of California
  9                                                     EDWARD H. OCHOA
                                                        Supervising Deputy Attorney General
 10
 11
                                                        /s/ John W. Everett
 12                                                     JOHN W. EVERETT
                                                        Deputy Attorney General
 13                                                     Attorneys for Plaintiffs California
                                                        Department of Toxic Substances
 14                                                     Control and the Toxic Substances
                                                        Control Account
 15   SD2018602865
      82246843.docx
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   12      COMPLAINT FOR RECOVERY OF
                                                           CERCLA RESPONSE COSTS
